Order entered May 5, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00444-CV
                                    No. 05-15-00445-CV

                             BRADLEY B. MILLER, Appellant

                                              V.

           TALLEY DUNN GALLERY, LLC AND TALLEY DUNN, Appellee

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-15-01598

                                          ORDER
       Based on a review of the record in these appeals, we CONSOLIDATE, on our own

motion, appellate cause number 05-15-00445-CV into appellate cause number 05-15-00444-CV.

We DIRECT the Clerk of the Court to remove all documents from appellate cause number 05-

15-00445-CV and refile them in appellate cause number 05-15-00444-CV. For administrative

purposes, appellate cause number 05-15-00445-CV is treated as a closed case. The parties shall

now use only cause number 05-15-00444-CV when referencing the appeal.

       We GRANT appellant’s May 4, 2015 unopposed first motion to extend time to file brief

and ORDER the brief addressing the two appealed orders be filed no later than June 12, 2015.



                                                    /s/   CRAIG STODDART
                                                          JUSTICE